689 S.E.2d 823 (2010)
In the Matter of Gary Gilbert GUICHARD.
No. S10Y0388.
Supreme Court of Georgia.
February 1, 2010.
Gary Guichard, Denver, CO, for Appellant.
Paula J. Frederick, General Counsel State Bar, Rebecca Ann Hall, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on Respondent Gary Gilbert Guichard's Petition for Voluntary Discipline in which he admits to violating Rule 1.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). As punishment for his violation, Guichard requests a Review Panel reprimand. The State Bar filed a response to the petition in which it recommends the Court accept the petition.
Guichard filed his petition after the State Bar filed a Notice of Discipline but before it filed a Formal Complaint. In his petition, which addresses three State Disciplinary Board matters, Guichard admits that during his employment with the Metro Conflict Defender Office he represented three indigent clients. Guichard admits that in each case he did not adequately explain matters to his clients, did not keep his clients reasonably informed and did not comply with their reasonable requests for information. He admits that his conduct violated Rule 1.4 and asks this Court to impose a Review Panel reprimand. We have reviewed the record and agree that a Review Panel reprimand is the appropriate sanction in this matter. Accordingly, this Court hereby accepts Guichard's petition and orders that Gary Gilbert Guichard receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220.
Review Panel reprimand.
All the Justices concur.